                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


CHERYL PITTMAN,                                       §
                 Plaintiff,                           §      CIVIL ACTION NO. 4:19-cv-00397-RWS-KPJ
                                                      §
                                                      §
v.                                                    §
                                                      §
U.S. BANK NA, SUCCESSOR                               §
TRUSTEE TO BANK OF AMERICA,                           §
NA, SUCCESSOR IN INTEREST TO                          §
LASALLE BANK NA, ON BEHALF                            §
OF THE REGISTERED HOLDERS                             §
OF BEAR STEARNS ASSET                                 §
BANKED SECURITIES I TRUST                             §
2006-HE5, ASSET B,                                    §
                                                      §
                                                      §
                 Defendants.

                                                  ORDER


        The above-entitled and numbered civil action was heretofore referred to United

States Magistrate Judge Kimberly Priest Johnson pursuant to 28 U.S.C. § 636. On July 9, 2019, the

Magistrate Judge issued a Report and Recommendation (Docket No. 13), recommending Plaintiff’s

Memorandum in Support of Emergency Preliminary Injunction & Temporary Restraining Order
(Docket No. 9) be denied.

        Plaintiff received a copy of the Magistrate Judge’s Report but filed no objections thereto;1

accordingly, she is not entitled to de novo review by the District Judge of those findings, conclusions

and recommendations, and except upon grounds of plain error, she is barred from appellate review of

the unobjected-to factual findings and legal conclusions accepted and adopted by the District Court.

28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir.

1996) (en banc).



1 Plaintiff was proceeding pro se at the time the Report and Recommendation was issued. Plaintiff has
since retained counsel. Plaintiff’s counsel filed an appearance on July 30, 2019 (Docket No. 16).
       Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v.
   .
Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the

magistrate’s proposed findings of fact and recommendations ‘such weight as [their] merit

commands and the sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber,

23 U.S. 261, 275 (1976)). It is therefore

       ORDERED that the report of the Magistrate Judge is ADOPTED and the

Memorandum in Support of Emergency Preliminary Injunction & Temporary Restraining

Order (Docket No. 9) is DENIED.

       So ORDERED and SIGNED this 18th day of September, 2019.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
